Citation Nr: 1115409	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-08 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from February 1959 to February 1961.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that denied the Veteran's claims.   The Veteran filed a notice of disagreement in June 2008, and the RO issued a statement of the case dated in February 2009.  The Veteran filed a substantive appeal in March 2009.

In October 2010, the Veteran and his spouse, accompanied by the Veteran's representative, testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.  

Additional medical evidence was added to the record after the February 2009 statement of the case.  This evidence was accompanied by a waiver of RO consideration and will therefore be considered by the Board in reviewing the Veteran's claims.

To establish jurisdiction over the Veteran's right ear hearing loss claim, the Board must first consider whether new and material evidence has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (Mar. 4, 1992).  This issue has therefore been styled as set forth above.



FINDINGS OF FACT

1.  In a December 1994 decision, the RO denied entitlement to service connection for right ear hearing loss.  The Veteran filed a timely notice of disagreement and the RO issued a statement of the case.  Thereafter, the Veteran did not submit a substantive appeal with respect to this claim and the December 1994 decision became final.

2.  Evidence received since the December 1994 RO decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for right ear hearing loss and raises a reasonable possibility of substantiating the claim.  

3.  Competent (medical) evidence reasonably establishes that the Veteran's bilateral hearing loss and tinnitus are etiologically related to noise exposure in service.


CONCLUSIONS OF LAW

1.  The December 1994 rating decision which denied service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1994).

2.  The evidence received subsequent to the December 1994 rating decision is new and material; and the claim for service connection for right ear hearing loss is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156 (2010).

3.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In terms of the Veteran's new and material claim, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, however, as the Board has decided to reopen the Veteran's claim of entitlement to service connection for right ear hearing loss and has also decided that entitlement to service connection for bilateral hearing loss and tinnitus is warranted, no further discussion of the VCAA and the implementing regulations is required.  

II.  New and material evidence

In a December 1994 decision, the RO denied entitlement to service connection for right ear hearing loss.  The RO found that no clinical findings regarding hearing loss in service were recorded.  The Veteran was found to have a perforated right tympanic membrane in November 1993 with high frequency sensorineural hearing loss noted in December 1993.  Entitlement to service connection was denied since the RO found that there was no evidence that a hearing loss was incurred in or aggravated by service.

The Veteran filed a timely notice of disagreement and the RO issued a statement of the case.  Thereafter, the Veteran did not submit a substantive appeal with respect to this claim and the December 1994 decision became final.

Since December 1994, the Veteran's claims file contains medical records indicating that the Veteran has bilateral hearing loss for VA purposes.  The Veteran also submitted May 2006 and May 2010 reports of his private physicians indicating that his hearing loss is related to his military service.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, then the inquiry ends, and the claim will not be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence that has been added to the Veteran's claims file since the December 1994 RO decision consists of VA and private treatment records, the Veteran's testimony before the Board, and the Veteran's statements in connection with his claims.  This evidence is new in that it had not previously been submitted.  These records indicate current diagnoses of right ear hearing loss for VA purposes and the May 2006 and May 2010 private opinions indicate that this hearing loss is the result of his military service.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in December 1994, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for right ear hearing loss and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 

III. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of at least 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.   
The record contains May 2006 and May 2010 private audiometry results.  These results did not break down the puretone thresholds but included a graphical representation of such data.  However, the Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the U.S. Court of Veterans Claims (Court) held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).  The Board has reviewed these graphical representations and finds that they clearly show that the Veteran has an auditory threshold of 40 or greater in the 4000 Hertz frequency in both ears.  Hence, these results sufficiently establish that he currently has bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  

Additionally, the evidence also establishes that the Veteran currently has tinnitus.  The Veteran has consistently reported that he has experienced ringing in his ears since he was in his 20s.  The Veteran is competent to provide evidence regarding experiencing tinnitus since ringing in the ears is a symptom capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The evidence also shows that the Veteran had noise exposure during service.  His DD Form 214 shows that his military occupational specialty was light weapons infantryman.  The Veteran testified at the October 2010 hearing that he was exposed to excessive noise in service, including field artillery, AC-130 aircraft, rifle fire, grenades, helicopter engine noise, and Howitzers, all without ear protection.  As a layperson, the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he observed and is within the realm of his personal knowledge.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  His statements regarding noise exposure during service are consistent with the circumstances of his service as a light weapons infantryman; hence, the record establishes an event of noise exposure in service.

What remains to be established is that his current bilateral hearing loss and tinnitus are related to in service noise exposure.

In May 2006, the Veteran was seen for a comprehensive audiometric evaluation.  The Veteran reported bilateral hearing loss that he indicated was present since his 20s and bilateral intermittent tinnitus that was also present for many years.  The Veteran described his tinnitus as a low-pitch ring.  The Veteran denied otalgia, otorrhea, aural fullness, or dizziness, and denied any childhood illnesses or family history of hearing loss.  The Veteran reported occupational noise exposure while working as a trim carpenter for 38 years, but denied recreational noise exposure.  The Veteran was also noted to have served in the Army from 1959 to 1961, and the reserves from 1963 to 1965.  During his time in the military, the Veteran was noted to have been assigned to field artillery and was exposed to artillery fire.  Upon examination, the Veteran was found to have bilateral sensorineural hearing loss.  The physician stated that "[b]ased on today's results it is as likely as it is not that [the Veteran's] hearing loss and subjective tinnitus was initiated by military noise exposure and aggravated by presbyscusis and occupational noise exposure."

The Veteran submitted a second audiological report dated in May 2010.  The Veteran reported binaural hearing loss and intermittent tinnitus that began in his 20s.  The Veteran reported that the hearing loss progressed slowly since that time.  Tinnitus was reported around 14 times a week, and was noted to go away.  The Veteran denied childhood illness that might have contributed to hearing loss, family history of hearing loss, and all recreational noise exposure.  The Veteran reported pain in the ears, drainage, fullness, and dizziness during an ear infection.  The Veteran also reported dizziness related to movement and positions of his head after the service.  The Veteran indicated that he did not have a history of noise exposure prior to service.  In service, the Veteran reported excessive noise from field artillery, C-130 aircraft, "B-a-r" rifles, grenades, helicopters, and 105 Howitzer's, without ear protection.  After service, the Veteran reported that he was a carpenter, but wore ear protection.  Upon examination, the Veteran was found to have bilateral sensorineural hearing loss.  Tympanograms were type B, which the physician indicated agreed with the mixed component of hearing loss possibly reflecting the Veteran's statement of a history of ear infections.  Otoscopy was unremarkable.  The physician concluded by stating that "[b]ased on these results, it is as likely as it is not that [the Veteran's] hearing loss and subjective tinnitus was initiated by military noise exposure and aggravated by occupational noise and presbyscusis."

Based on the foregoing, and resolving the benefit of the doubt in the Veteran's favor, the Board finds that these opinions sufficiently show that the Veteran's current bilateral hearing loss and tinnitus are related to noise exposure incurred during service.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the two private opinions submitted by the Veteran, based as they were on the Veteran's competent historical account and an examination of the Veteran, are most probative in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There is no contrary medical opinion in the claims file.  

The Board has considered the applicability of the benefit of the doubt doctrine and finds that a preponderance of the evidence is in favor of the claims.  38 U.S.C.A. § 5107.  Hence, the Board concludes that entitlement to service connection for bilateral hearing loss and tinnitus is warranted.









(CONTINUED ON NEXT PAGE)

ORDER

The claim of entitlement to service connection for right ear hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


